DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-11, filed 24 June 2022, with respect to claim 1 have been fully considered and are persuasive, particularly in that Palmer does not expressly disclose the output modulated image-beams being first and second output linear polarization state, nor does Li expressly disclose the claimed orientation of the quarter wave plate axis with regard to the optical axis for the in-plane optical retardation for at least one of the pi-cell liquid crystal elements.  The rejection of 09 May 2022 has been withdrawn. 
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, inter alia, a polarization conversion system comprising: a polarization beam-splitting element configured to separate a randomly polarized incident image-beam emitted by a projector into: a transmitted image-beam possessing a first state of linear polarization, and at least one reflected image-beam possessing a second state of linear polarization wherein said first and second states of linear polarization are substantially mutually orthogonal; a reflective surface configured to deflect the optical-path for at least one of said transmitted or reflected image-beams towards a projection surface, said transmitted and reflected image-beams being arranged to at least partially overlap on said projection surface; and at least a first and second polarization modulator, respectively located within the optical-paths for each of said transmitted and reflected image-beams and arranged to modulate the polarization states of said transmitted and reflected image-beams between a first and second output linear polarization state in synchronization with the image-beam emitted by said projector, wherein the first and second output linear polarization states are substantially mutually orthogonal, each of said polarization modulators further comprising: at least a first and second pi-cell liquid crystal element aligned in a mutually crossed orientation wherein the surface molecular alignment directors for said first pi-cell liquid crystal element are aligned substantially perpendicular to the surface molecular alignment directors for said second pi- cell liquid crystal element, each of said pi-cell liquid crystal elements being switched between at least a first and second optical-state, at least one of said optical-states having an in-plane optical retardation value corresponding to a quarter-wave plate (QWP) for at least a portion of the visible wavelength spectrum, and there being provided a quarter-wave plate located in close proximity to at least one of said pi-cell liquid crystal elements, wherein the optical axis for the in-plane optical retardation for at least one of said pi-cell liquid crystal elements when switched to at least one of said optical-states is aligned substantially perpendicular to the optical axis for said quarter-wave plate..
None of the prior art alone or in combination discloses the claimed invention.
Palmer (US 2016/0381352) discloses a polarization conversion system (see figure 3, for instance) comprising: a polarization beam-splitting element (18) configured to separate a randomly polarized incident image-beam (11) emitted by a projector (1) into: a transmitted image-beam (13) possessing a first state of linear polarization, and at least one reflected image-beam (14, 22) possessing a second state of linear polarization wherein said first and second states of linear polarization are substantially mutually orthogonal; a reflective surface (15, 17) configured to deflect the optical-path

Application/Control Number: 17/100,131 Page 3 Art Unit: 2871

for at least one of said transmitted or reflected image-beams (14, 22) towards a projection surface (3), said transmitted (13) and reflected (14, 22) image-beams being arranged to overlap on said projection surface (3); and at least a first (16) and second (10, 19) polarization modulator, respectively located within the optical-paths for each of said transmitted and reflected image-beams and arranged to modulate the polarization states of said transmitted and reflected image-beams between a first and second output circular polarization state in synchronization with the images emitted by said projector (1), wherein the first and second output linear polarization states are substantially mutually orthogonal, each of said polarization modulators (10, 16, 19) further comprising: at least a first and second pi-cell liquid crystal element (paragraph [0086]) aligned in a mutually crossed orientation wherein the surface molecular alignment directors for said first pi- cell liquid crystal element are aligned substantially perpendicular to the surface molecular alignment directors for said second pi-cell liquid crystal element, each of said pi-cell liquid crystal elements being switched between at least a first and second optical- state, at least one of said optical-states having an in-plane optical retardation value corresponding to a quarter-wave plate (QWP) for at least a portion of the visible wavelength spectrum (paragraph [0087]), further comprising a quarter-wave plate (see paragraph [0007]) located in close proximity to at least one of said pi-cell liquid crystal elements (see also paragraphs [0014]). 
However, Palmer does not expressly disclose the at least a first and second polarization modulator arranged to modulate the polarization states of said transmitted and reflected image-beams between a first and second output linear polarization state in synchronization with the images emitted by said projector, or wherein the optical axis for the in-plane optical retardation for at least one of said pi-cell liquid crystal elements when switched to at least one of said optical-states is aligned substantially perpendicular to the optical axis for said quarter-wave plate.
Claims 2-18 are allowed by virtue of dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        8/12/2022